DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a method for controlling an output of a fuel cell stack, comprising: calculating, by a controller, a total requirement current value to be output from a plurality of fuel cell stacks in a fuel cell electric vehicle (FCEV) including the plurality of fuel cell stacks; and allocating, by the controller, the calculated total requirement current value to each fuel cell stack based on a voltage of each fuel cell stack, wherein the allocating of the calculated total requirement current value to each fuel cell stack includes: calculating, by the controller, an allocation ratio of the total requirement current value to be applied to each fuel cell stack; and allocating, by the controller, a requirement current value, which corresponds to the calculated allocation ratio, to each fuel cell stack, and wherein the calculating of the allocation ratio of the total requirement current value includes calculating, by the controller, the allocation ratio of the total requirement current value such that a difference between voltages of each fuel cell stack is minimized.  The prior art specifically fails to disclose that the allocation ratio is calculated such that a difference between voltages of each fuel cell stack is minimized.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722